USDC SDN Y
DOCUMENT ELECTRONICALLY

 

FILED
UNITED STATES DISTRICT COURT DOC#; __`______
SOUTHERN DISTRICT OF NEW YORK DATE FILED; _:s‘_:_z_w__
LONETTE PINCKNEY, ____ _` ____ _v
Plaintiff,
-against- 1:17-cv-8184 (ALC)
NANCY A. BERRYHILL, Acting OPINION AND ORDER

 

Commissioner of Social Security,

Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:
Plaintiff Lonette Pinckney brings this action challenging the Commissioner of
Social Security’s (“Commissioner” or “Defendant”) final decision that Plaintiff Was not
entitled to disability insurance benefits (“DIB”) under Title ll of the Social Security Act.
42 U.S.C. §§ 401-433. Each party has moved for judgment on the pleadings pursuant to
Fed. R. Civ. P. lZ(c). ECF Nos. 12; 16-17. The Court has considered parties’ submissions
and for the reasons set forth below, Plaintist motion is DENIED and Defendant’s
motion is GRANTED.
BACKGROUND

I. Procedural Background

On July 21, 2007, Plaintiff applied for Social Security Disability benefits (“SSD”)
and for Supplemental Security lncome (“SSI”), based on a disability allegedly
commencing on January l, 2007. Tr. 208~213. The Social Security Administration
initially denied her application on September 14, 2007 . Id. llO-lZl. Plaintiff appealed the
denial and requested a social security hearing on February 12, 2008 Id. 122-123. On

September ll, 2009, Administrative LaW Judge (“ALJ”) David Ettinger heard the appeal.

 

Id. 68- 84. Plaintiff appeared pro se and testified at the hearing. On November 6, 2009,
ALJ rendered his decision and found that Plaintiff could perform her past duties as a fast
food worker and was not disabled under the Social Security Act Id. 87-96.

Plaintiff timely requested a review of the hearing decision. lnitially, the Appeals
Council denied Plaintiff’s Request for Review by Notice dated April 22, 2011, then
subsequently, on August 26, 2011, the Appeals Council vacated both the denial and the
ALJ’s decision and remanded the claim under the substantial evidence, error of law and
new material provisions of the Social Security Administration Regulations Id. 97-103,
104-109; see also 20 C.F.R.; C.F.R 404.970; C.F.R and 416.1470.

On January 19, 2012, ALJ Kenneth Scheer presided over a subsequent Administrative
Hearing. Here, Plaintiff retained counsel and amended her onset date to May 1, 2008 Tr.
36-66. On January 23, 2012, ALJ Scheer also decided that Plaintiff could perform her
past relevant work and was not disabled under the Social Security Act Ia’. 15 -30. Plaintiff
requested a review of the hearing decision, but the Appeals Council denied the claim on
July 9, 2013.Id.1-7.

Plaintiff initially filed this claim before the United Stated District Court for the
Southern District of New York. ln a Stipulation and Order of Remand dated December
20, 2013, the Court vacated the unfavorable decisions and remanded the case for further
administrative proceedings Id. 101 1 -1013.

The third and fourth administrative hearings were held on August 22, 2014 and
March 11, 2015 before ALJ Seth Grossman. Plaintiff appeared pro se and testified at both
hearings Id. 865-892, 960-985. ln these hearings, Plaintiff amended her onset date to

January l, 2013. On May 1, 2015, ALJ Grossman also found Plaintiff could perform her

 

previous occupation and was not disabled under the Social Security Act. Id. 1034- 1038.
Plaintiff requested that the Appeals Council review this decision as well. On August 19,
2015, the Appeals Council vacated the ALJ’s decision and remanded the claim.
Specifically, the Appeals Council directed the ALJ to consider and reevaluate all the
treating and examining medical source opinions he did not address in his decision. The
Appeals Council also directed ALJ to consider the claimant’s maximum residual
functional capacity and provide appropriate rationale with Specific references to the
record Id. 1034-1038.

The fifth and Six administrative hearings were held on January 28 and June 16, 2016
before ALJ Seth Grossman Id. 893-919 and 920-959. On November 28, 2016, ALJ
Grossman found Plaintiff could perform “light work,” including her previous occupation.
Therefore, the ALJ decided, she and was not disabled under the Social Security Act Ia’.
842-864. On August 22, 2017, the Appeals Council denied Plaintiff s request for review.
Ia’. 834-841. This was the Commissioner’s final act.

II. Factual Background

A. Plaintiff’s Background

Plaintiff, born in 1963, was forty-three years old when She allegedly became disabled
and forty-nine when she was last insured.1 Plaintiff holds a High School diploma and last
worked as a cashier at a fast-food restaurant in 2006. Plaintiff also testified that she did
gardening for about six months, mainly sweeping up grass off-the-books in 2011 and

again in 2012 Tr. 903. She lived with her fiance and daughter [d. 1320.

 

1 Plaintiffs date last insured was December 31, 2011. Id. 847

 

Plaintiff testified that she has to walk up a flight of stairs to enter her house but is out
of breath after the fourth step. Id. 927. While at home, Plaintiff testified that she cooked,
performed selfcare, watched television and read. Plaintiff also stated that she mopped and
swept but was unable to clean heavy furniture or do laundry. Id. 1320

Plaintiff generally reserves going out for doctor’s appointments Id. 928-930. She
occasionally walks to the store across the street from her home but takes her son with her
to carry the groceries since she is unable to lift more than five pounds. Id. 93 5-936.

B. Plaintiff’s Alleged Disability

Plaintiff reported having a heart murmur since birth and palpitation episodes since
2000. Id. 386. ln March 2006, an echocardiogram showed a normal left atrium and aortic
valve. Id. 460. She had mild tricuspid regurgitation, and mild mitral valve prolapse. Id.
460. Plaintiff alleged to experience shortness of breath, palpitations and fatigue as a result
of her cardiac impairment Id. 926.

Plaintiff also stated she could not walk less than a block before having to take a short
break to catch her breath and alleged to have trouble falling asleep due to her restless
legs. Id. 938-939. Finally, Plaintiff testified she could not perform her past work or a
“sit-down” job due to her shortness of breath, palpitations, fatigue and restless legs. Id.
936.

C. Treating Source Medical Evidence in the Record

i. Dr. William Lathan

Dr. William Lathan performed a consultative examination of Plaintiff in September
2005, in connection with her claims for DIB and SSI. Ia’. 386-388. She could perform all

activities of personal care and daily living Id. 386. Plaintiff took the medicine Coreg daily

 

Id. 386. On examination, Plaintiff walked with a normal gait, walked on her heels and
toes without difficulty, had a full squat, and presented with a normal stance. Ia’. 387. She
used no assistive device; did not need help to change for the examination or getting on or
off the table; and rose from the chair without difficulty. Id. Furthermore, Plaintiff’ s chest
and lung examinations were normal, she had a rough systolic murmur, and her heart had
regular rhythm. Ia'. Her Musculoskeletal and neurological examinations were also normal
Id. 388. Dr. Lathan diagnosed history of murmur and history of hypertension, and
believed Plaintiff had a moderate restriction for strenuous exertion. Id. 388.

ii. Dr. Joseph DeRose

During the relevant period, Plaintiff was treated for mitral valve regurgitation. See Tr.
363. In February 2007, Plaintiff complained her condition did not improve for the past
two years and that she now had shortness of breath and dyspnea on exertion Id. 369. A
doctor indicated that she may be a candidate for a minimally invasive valve repair, but
Plaintiff reported that she was busy through March. Id. 369. A cardiac catheterization
report from March 2007 showed reduced left ventricular systolic function with moderate
mitral regurgitation, and a chest x-ray Showed no active pulmonary disease. Id. 370, 379.

On an April 2007 examination with Dr. Joseph DeRose at Montefiore Medical Center
(“Montefiore”), Plaintiff s testing showed mitral valve regurgitation and normal coronary
arteries. [d. 363. These findings made the doctors decide to treat her medically rather than
surgically, and Dr. DeRose recommended repeat trans-esophageal echocardiograms. Id.
363. He also thought she would be able to receive minimally invasive surgery if

necessary. Id.

 

iii. St. Barnabas Hospital

Plaintiff visited a cardiology clinic at St. Barnabas Hospital (“St. Barnabas”) in
October 2009, complaining of palpitation, shortness of breath, and generalized fatigue.
Id. 810-812. Plaintiff had an echocardiogram in October 2009, which showed normal left
atrium, mild left ventricular hypertrophy with borderline Systolic function, thickened
mitral valve leaflet with mild systolic prolapse of the anterior leaflet, and normal aortic
valve. Id. 525.

Plaintiff returned to St. Barnabas in April 2010, and examination was normal other
than a systolic murmur Id. 824. Dr. Bello indicated that Plaintiff appeared to be doing
well on her current medication Id.

In January 2011, Plaintiff returned to St. Barnabas, where she noted getting more than
usual palpitations. Id. 827. Medical examiners then administered a Holter monitor test,
indicating Plaintiffs heart beat remained in sinus rhythm with a normal heart rate
range. Id. 774. An echocardiogram from the same month revealed normal left atrium and
normal aortic and mitral valves. Id. 804. There was a velocity jet and moderate mitral and
tricuspid regurgitation. Ia’.

Plaintiff followed up with St. Barnabas cardiology in February 2011, where she noted
shortness of breath when carrying heavy obj ects. Id. 830. The doctor advised adhering to
her current treatment of Lisinopril. Id. 832. A March 2012 examination at St. Barnabas
found that Plaintiff had a systolic murmur and normal lung examination Id. 1309.

Plaintiff returned to St. Barnabas in June 2012, noting continued palpitation on-and-
off but without any chest pain or shortness of breath. Id. 1312. Examination was normal

except for systolic murmur and examiners advised Plaintiff to continue with medical

 

therapy. Id. 1313-1314. The next month, Plaintiff indicated that she had pain in her left
leg and hand. Id. 1316. Examination continued to show heart murmur and her left leg and
hand showed no signs of inflammation, tenderness, swelling, or effusion. Ia’. 1317.

iv. Dr. Richard Bello

Cardiothoracic surgeon Dr. Richard Bello examined Plaintiff at Montefiore. Id. 532-
533. Examination was positive for heart murmur and point of maximum impulse (Pl\/ll)
was laterally displaced; she presented as otherwise normal from a cardiovascular
perspective Id. 533, 629. He advised a trans-esophageal echocardiogram before
determining whether surgery was appropriate Id. 629. A November 2009 trans-
esophageal echocardiogram report showed normal right ventricular function and low-
normal left ventricular ejection fraction. A diagnostic catheterization report from
December 2009 showed no coronary artery disease, mildly reduced lef`t ventricular
function, and mild-to- moderate mitral regurgitation. Id. 760. In a follow up appointment
with Dr. Bello in January 2010, Plaintiff reported a mild shortness of breath but admitted
she could tolerate thirteen blocks of ambulation. Id. 821. Plaintiff denied palpitations,
dizziness, and fatigue. Id. The testing indicated that no surgical intervention was
warranted at the time Id.

v. Dr. George Liu

In March 2012, Plaintiff visited Dr. George Liu at Montefiore, where she complained
of episodes of irregular heartbeat that did not “limit her in any way.” Id. 749. Plaintiff
also complained of experiencing fatigue and dyspnea for years after walking up one or
two flights of stairs. Id. 749. On examination, Plaintiff was in no acute distress Ia’. 751.

Heart examination showed normal PMI with no trills palpable and a regular rhythm. Id.

 

752. Plaintiff had a harsh systolic murmur and Vascular examination was normal. Id.
752. EKG showed low-normal left ventricular systolic function, moderate mitral
regurgitation, and mild pulmonary hypertension Id. 75 3-54. Dr. Liu noted that the septal
defect did not require any intervention at the time and recommended an exercise
tolerance test due to the mitral regurgitation. Id.
vi. Montefiore Cardiologv Department
Plaintiff presented at Montefiore’s cardiology department in March 2013, where she

noted palpitations once per week lasting about thirty seconds and complained of dyspnea
Id. 1473. She could walk five or six blocks at a slow pace. Id. Examination showed
regular heart rate and rhythm with systolic murmur and the electrocardiogram was
normal. Id. 1474-1475.

ln September 2013, Plaintiff reported she could walk five blocks and had one-
second palpitations twice per week. Ia’. 1462. Her left ventricular ejection fraction was
49%, she had regular heart rate and rhythm and a systolic murmur. Id. 1463. Plaintiff was
told to return in four months. Id. 1464.

ln March 2014, Plaintiff reported having stable symptoms Ia'. 1456. Plaintiff
reported she was “not trying [to walk] further” than five blocks and had brief palpitations
about twice per week. Id. 145 6. Plaintiff also reported her primary care physician stopped
her Coreg prescription Id. 1456. Examination revealed regular heart rate and rhythm and
harsh systolic murmur. Id. 1457. The cardiologist diagnosed ventricular septal defect and
increased her Coreg prescription Id. 1458.

In April 2014, Plaintiff visited Montefiore and complained of experiencing lower

extremity discomfort and numbness when she laid down Id. 1346. On examination,

 

Plaintiffs blood pressure was 108/70 and her pulse was seventy-four beats per minute.
[d. 1348. Plaintiff had a systolic heart murmur and dime-sized PMl. Ia’. 1349. Her Straight
leg raising test was negative and her neurological examination was intact. Id. 1349.
Plaintiff walked with a normal gait. Id. 1349. The doctor believed the leg pain may be
due to restless leg syndrome, given the nighttime occurrence and diabetes. Id. 1350.

Plaintiff also visited Montefiore’s cardiology department in March 2015, where
she reported mild shortness of breath and fatigue, rare palpitations, no syncope, and no
chest pain Id. 1583. Her Blood pressure was 114/72. and she had regular heart rate and
rhythm along with systolic murmur. Ia’. 1585-1586. The doctor noted that Plaintiff was
self-restricted from an exercise standpoint and had no restrictions from a cardiovascular
standpoint Id. 1587.

A July 2015 echocardiogram Showed no significant changes from the last test, but
a September 2015 echocardiogram showed left ventricular enlargement with ejection
fraction 0f41% Id. 1593, 1598.

vii. Dr. Marilee Mescon

ln April 2014, Plaintiff attended a consultative examination with Dr. Marilee
Mescon in connection with her DIB and SSI claims. Id. 1319-1329. Plaintiff reported
having high blood pressure since 2010 and diabetes since 2010 but was never
hospitalized for either issue. Id. 1319. Plaintiff asserted that her heart problems began at
birth due to “a leaky cardiac valve.” ld. 1319. Plaintiff did not complain of chest pain, but
she reported occasional palpitations. Id. 1319. Plaintiff took Coreg, Glipizide, Lisinopril,
Januvia, and Lipitor. Id. 1320.

On examination, Plaintiff appeared in no acute distress and walked with a normal

 

gait. Ia’. 1320. She walked on her heels and toes without difficulty; used no assistive
device; and needed no help changing for the examination or getting on or off the
examination table. Id. 1320. Since her Blood pressure was 150/94, Dr. Mescon advised
having her private doctor reassess her blood pressure. Id. Plaintiff had a pulse rate of
eighty beats per minute. Id. Her heart had a regular rhythm and she had a systolic ejection
murmur with no gallop or rub audible. Id. 1321. Musculoskeletal and neurological
examinations were also normal. Id.

Dr. Mescon diagnosed high blood pressure, diabetes, and a history of mitral valve
prolapse causing a heart murmur. Id. 1322. Dr. Mescon opined that based on the
examination, Plaintiff had no limitations in sitting, standing, pushing, pulling, or carrying
heavy objects Id. 1322. Dr. Mescon also opined that Plaintiff could lift or carry up to
twenty pounds continuously; sit for six hours in a workday; stand for six hours in a
workday; and walk for six hours in a workday. Id. 1324-25. She also believed Plaintiff
could continually use her hands and feet. Id. 1326. Dr. Mescon indicated that Plaintiff
could never balance, stoop, kneel, crouch, crawl, or climb stairs, ramps, ladders, or
scaffolds Id. 1327.

viii. Dr. Daphe Hsu

During an August 2014 cardiology visit to Montefiore with Dr. Daphne Hsu,
Plaintiff reported she felt fatigued since her last visit and had about three palpitation
episodes per week while at rest. Id. 1571. Plaintiff reported tiredness going up one flight
of stairs, getting tired after walking one block, and not being able to keep up with her
friends Ia’. Heart rate and rhythm continued to be normal, and she had a harsh systolic

murmur. Id. 1573. Echocardiogram from that date showed poor echocardiographic

10

 

windows Id. 1574. Plaintiff had small restrictive membranous ventricular septal defect
and mild-to-moderate mitral regurgitation. And her Ej ection fraction was 48.2%. Id.

Plaintiff had an exercise stress test in August 2014, and Plaintiff stopped the test
at nine minutes and forty-one seconds due to fatigue and dizziness Id. 1542-1543. She
had no ischemic changes during exercise or recovery and no arrhythmia. Id. 1543.

Dr. Daphne Hsu also completed a cardiac questionnaire in August 2014 and
reported that she treated Plaintiff every six months Id. 1537. Dr. Hsu indicated that
Plaintiff had fatigue, dizziness, palpitations, and Shortness of breath. Id. 1537. She
believed that Plaintiff could sit up to four hours in a workday; stand/walk one hour in a
workday; occasionally lift up to ten pounds; and occasionally carry up to five pounds Id.
1538. Hsu estimated that Plaintiff would be absent more than three times per month. Id.
1 5 3 9.

ix. New York Cardiovascular Associates and Dr. Silverman

Dr. Silverman wrote in a FEGS assessment in November 2009 that Plaintiff was
unable to work for at least twelve months Id. 535. Dr. Padmavathi Jagarlamudi, a
physician who examined Plaintiff for FEGS in 2009, believed that Plaintiff could do a
“sedentary light” job for thirty hours per week, but could not lift heavy weight, climb
stairs, or walk long distances Id. 549. He specified limitations of walking and climbing
for one-to-three hours and lifting twenty pounds maximum. Id. 5 70.

Plaintiff visited New York Cardiovascular Associates in October 2015. Id. 1606.
She had unlabored breathing and normal heart rate and rhythm. Id. 1608. The doctor
assessed systolic congestive heart failure, diabetes mellitus, and idiopathic

cardiomyopathy. Id.1608.

11

 

x. Dr. Ruben Silberman

Dr. Ruben Silverman completed an undated cardiac disability questionnaire
noting Plaintiff s edema, fatigue, palpitations, and shortness of breath. Id. 585. Silverman
also noted that cold weather, stress, and physical exertion precipitated Plaintiff s
symptoms, and these symptoms would increase in a competitive work environment ]d.
586. Dr. Silverman also indicated that Plaintiff could sit two hours in a workday and
stand or walk less than an hour in a workday. Ia’. 587. He did not believe Plaintiff could
lift or carry any weight. Id. 587. He expected Plaintiff would be absent from work more
than three times per month and that she was incapable of even low stress work. Id. 5 88.

D. Opinions at the Hearing
i. Dr. Dorothy Kundstadt

At Plaintiff’ s June 16, 2016 administrative hearing, the Administration called
cardiologist and internist, Dr. Dorothy Kundstadt, M.D. to testify based on her review of
the records Dr. Kundstadt assessed a mild to moderate cardiac anomaly that limits
Plaintiff from severe exertion However, she determined Plaintiff could perform light
work and could stoop or crouch occasionally Id. 943, 952. The doctor testified that
Plaintiff s cardiac condition limited “severe” exertion and she believed Plaintiff was
capable of light exertional work. Id. 943. Dr. Kundstadt also claimed Dr. Silverman’s
opinion that Plaintiff could only stand or walk one hour per day and sit for two hours was
not supported by the record. Furthermore, Dr. Kundstads stated that Drs Silverman and
I-lsu’s diagnosis of congestive heart failure was incorrect. Id. 947.

ii. Vocational Expert Mary Vasishth

At Plaintiff s June 2016 hearing, Vocational Expert (“VE”) Mary Vasishth

12

 

testified to Plaintiff’ s work and its requirements in the economy. ld. 953- 95 8. Ms.
Vasishth testified Plaintiff s past work consisted of “Cashier, Fast Food restaurant”,
which is classified as unskilled, light work with an SVP of 2 in the Dictionary of
Occupational Titles (“DOT”) 31 1 .472-010; Tr. 954.

On cross examination, the VE was asked if a hypothetical claimant with the
limitations described by Dr. Silverman would be able to perform Plaintiff s past work or
any competitive work in the economy. The VE believed the hypothetical claimant could
not perform any work due to the exertional limitations described and the excessive
absences ld. 957-958.

The ALJ posed another hypothetical question to the VE. He asked if a claimant of
the same age, education and past relevant work was limited to light work, could
occasionally kneel, crawl, and stoop but could not climb Stairs could perform Plaintiff s
past work. Id. 955. The VE responded that such an individual could perform the job of
cashier at a fast-food restaurant. ld. 954-955. The ALJ then asked if a person with
Plaintiff s background and limitations could perform other jobs in the national economy
ld. 955-956. The VE testified that such a person could perform work as a sales attendant,
retail (DOT 299.677-010, light exertion, unskilled, SVP 2), with approximately 350,000
jobs nationally; cashier ll (DOT 211.462-010, light exertion, unskilled, SVP 2), with over
a million jobs nationally; and cafeteria attendant (DOT 311.677-010, light exertion,
unskilled, SVP 2), with about 146,000 jobs nationally. ld. 956.

LEGAL STANDARD

I. J udicial Review of the Commissioner's Determination

13

 

A district court reviews a Commissioner’s final decision under 42 U.S.C. §§
405(g) and 1383(c)(3) to determine whether there is substantial evidence supporting the
Commissioner’s decision and whether the Commissioner applied the correct legal
standard Talavera v. Astue, 697 F.3d 145 , 151 (2d Cir. 2012). “Substantial evidence” is
“more than a mere scintilla. lt means such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Ia’. (quoting Richardson v. Perales, 402 U.S.
389, 401 (1971) (internal quotation marks omitted).

The substantial evidence standard means that once an ALJ finds facts, a district
court can reject those facts “only if a reasonable factfinder would have to conclude
otherwise.” Brault v. SSA, 683 F.3d 443, 448 (2d Cir. 2012) (quoting Warren v. Shalala,
29 F.3d 1287, 1290 (8th Cir. 1994)). ln other words, this Court must afford the
Commissioner’s determination considerable deference, and may not “substitute its own
judgment for that of the [Commissioner], even if it might justifiably have reached a
different result upon a de novo review.” Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991)
(internal quotation marks and citation omitted).

II. Commissioners Determination of Disability
A. Definition of Disability

A disability, as defined by the Social Security Act, is one that renders a person
unable to “engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death or
which has lasted or can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. § 423(d)(1)(A) accord 42 U.S.C. § 1382c(a)(3)(A). Further, “[t]he

impairment must be ‘of such severity that [the claimant] is not only unable to do his

14

 

previous work but cannot, considering his age, education, and work experience, engage in
any other kind of substantial gainful work which exists in the national economy.”’ Shaw
v. Chater, 221 F.3d 126, 131-32 (2d Cir. 2000) (quoting 42 U.S.C. § 423(d)(2)(A)).
B. The Commissioner’s Five-Step Analysis of Disability Claims

The Commissioner uses a five-step process to determine whether a claimant has a
disability within the meaning of the Social Security Act. Curry v. Apfel, 209 F.3d 117,
122 (2d Cir. 2000); see also 20 C.F.R. §§ 404.1520(a)(4). First, the Commissioner
determines whether the claimant is employed Curry, 209 F.3d at 122. Second, if the
claimant is unemployed, the Commissioner considers whether the claimant has a “severe
impairment” that “significantly limits his physical or mental ability to do basic work
activities.” Ia’. Third, if the claimant suffers from such an impairment, the Commissioner
determines whether that impairment meets or medically equals the criteria of a listed
impairment in Appendix 1 of the Social Security Act regulations meaning it conclusively
requires a determination of disability. Ia’; see also 20 C.F.R., Part 404, Subpart P, App’x
1. lf the claimant does not have a listed impairment, the fourth inquiry is whether, despite
the claimant’s severe impairment, she has the residual functional capacity (“RFC”) to
perform her past work. Curry, 209 F.3d at 122. Finally, if the claimant is unable to
perform his past work, the Commissioner determines whether there is other work which
the claimant could perform. Ia'.

“The claimant has the general burden of proving that he or she has a disability
within the meaning of the Act, and ‘bears the burden of proving his or her case at steps
one through four.”’ Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal

citations omitted). At step five, however, “the burden shifts to the Commissioner to show

15

 

that there [are] a significant number of jobs in the national economy that [the claimant]
could perform based on his residual functional capacity, age, education, and prior
vocational experience.” Butts v. Barnhart, 388 F.3d 377, 381 (2d Cir. 2004) (citing 20
C.F.R. § 404.1560).

III. The ALJ’s Decision

First, ALJ Grossman concluded that Plaintiff had not engaged in substantial gainful
activity since her originally alleged onset date of January 1, 2007. ld. 847.

Second, the ALJ concluded that Plaintiff has the severe impairment of a “congenital
heart condition” Ia'. 847.

Third, the ALJ ruled Plaintiff does not have a severe impairment that meets or
medically equates to any impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1
ld. 848.

Fourth, ALJ Grossman determined that Plaintiff had the residual functional capacity
to perform her past work as Fast Food Cashier, including light work as defined in 20 CFR
404.1567(b) and 416.967(b). However, Plaintiff is limited to simple, repetitive work,
with only occasional stooping, crawling, kneeling and crouching and no climbing ladders,
scaffolds, ramps or stairs ld. 848.

In the alternative, at step five, ALJ Grossman considered Plaintiff’s age, education,
and job skills, along with the RFC and VE testimony, and concluded that Plaintiff could
successfully adjust to work in significant numbers in the national economy, including as a
sales attendant, retail, cashier ll, or cafeteria attendant, as identified by the VE ld. 855-

5 6).

Based on this assessment, ALJ Grossman determined that Plaintiff is capable of

16

 

performing past relevant work as a cashier, fast food DOT 311.471-010, unskilled, light
exertional work and was not under a disability, as defined in the Social Security Act, at
any time from January 1, 2007, the originally alleged onset date, through the date of the
decision la’. 855-856.

DISCUSSION

Plaintiff asserts that ALJ’s decision was legally erroneous Specifically, because the
ALJ largely ignored the opinions of Plaintiff s treating professionals Plaintiff essentially
presents three arguments 1) the ALJ failed to properly develop the record; 2) the ALJ’s
decision was not supported by substantial evidence; and 3) the ALJ failed to adequately
consider the opinions of the treating physicians and examiners to reach his final decision
The Court will address each argument separately.

I. The ALJ Properly Developed the Record

Plaintiff asserts that the ALJ failed to properly develop the record because (l) he
ignored the opinions of every treating physician and gave partial weight to consultative
examiners and (2) he relied exclusively on the conclusion of the non-examining Medical
Expert. Plaintiffs Brief (“Pl. Br.”) at 18-24.

“Because a hearing on disability benefits is a non-adversarial proceeding, the ALJ
generally has an affirmative obligation to develop the administrative record.” Perez v.
Chater, 77 F.3d 41, 47 (2d Cir. 1996). The record must be “complete and detailed enough
to allow the ALJ to determine the claimant’s residual functional capacity.” Roman v.
Colvz`n, No. 15CIV4800LGSJCF, 2016 WL 4990260, at *7 (S.D.N.Y. Aug. 2, 2016),
report and recommendation adopted, No. 15CIV4800LGSJCF, 2016 WL 4919960

(S.D.N.Y. Sept. 14, 2016) (citing 20 C.F.R. § 416.913(€)) (citing Social Security Ruling

17

 

(“SSR”) 96-8p, 1996 WL 374184, at *5 (July 2, 1996)).

A claimant’s treating physician opinion is generally given more weight than a
consultative or non-examining physician’s opinion because the treating physician is
likely "most able to provide a detailed, longitudinal picture of [the claimant's] medical
impairment(s)." 20 C.F.R. §§ 404.1527(c)(2), 416.927(0)(2). However, a treating
physician's opinion is entitled to "controlling weight" only if it is "well-supported by
medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent
with other substantial evidence in [the] case record." 20 C.F.R. § 404.1527(0)(2).

Despite Plaintiff s assertions, the ALJ appropriately considered and weighed the
medical opinion evidence. Furthermore, the opinion evidence supported the RFC. The
ALJ is entitled to weigh the medical opinions, and “[g]enuine conflicts in the medical
evidence are for the Commissioner to resolve.” Vez`no v. Barhhart, 312 F.3d 578, 5 87-88
(2d Cir. 2002). As noted above, the ALJ is not required to give controlling weight to a
treating physician’s medical opinion unless the opinion is well supported by medically
acceptable clinical and laboratory diagnostic techniques and is consistent with other
substantial evidence of record. See Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004);
20 C.F.R. §§ 404.1527(0), 416.927(0). lf controlling weight is not given to a treating
source medical opinion, then the ALJ must weigh the opinion evidence according to the
factors in the regulations 20 C.F.R. §§ 404.1527(0), 416.927(0). Here, the ALJ properly
considered and weighed the opinion evidence in the record, and the opinions of Drs
Kundstadt and Mescon support the RFC. Tr. 851-854.

Moreover, the ALJ properly considered Medical Examiner and cardiologist Dr.

Kundstadt’s opinion and accorded it great weight. ld. 854. The ALJ considered the ME’s

18

 

specialty, the consistency of the opinion with the evidence of record, and the doctor’s
knowledge ofthe disability program. Ia’. 854. 20 C.F.R. §§ 404.1527(0)(4)-(6),
416.927(c)(4)-(6). These are all appropriate considerations under the regulations
Specifically, the ME testified that she believed Plaintiff could perform light exertional
work. Tr. 943. She saw no evidence to support a finding that Plaintiff could not balance,
stoop, kneel, crouch, or crawl. Id. 943. Dr. Kundstadt testified that the record did not
support that Plaintiff had heart failure and did not support the opinion evidence from
Plaintiff s treating cardiologists, Drs. Silverman and Hsu. Ia’. 941-949. As the ALJ noted,
the ME had the advantage of reviewing the record as a whole ld. 854. Therefore, the
Court finds that the ALJ properly considered the opinions of Plaintiff s treating
physicians and, thus, properly developed the record.

II. The ALJ’s Disability Determination Was Supported by Substantial

Evidence

Similarly, Plaintiff alleges the ALJ’s finding that Plaintiff was able to perform light
work with additional limitations was not supported by substantial evidence because it
contradicted Dr. Silverman’s opinion, the opinions of other examiners in the record, and
consultative examination results Plaintiff also believes the ALJ misapplied the “treating
physician rule,” and did not properly evaluate Plaintiff’ s credibility Pl. Br. 21.

A. Substantial Evidence Supports the ALJ’s Determinations at Step 4

As an initial point, the ALJ’s entire opinion is supported by the evidence Ia’. 854.

Though Plaintiff complained about walking issues to Dr. Silverman, Plaintiff also
reported she could walk for thirteen blocks Ia’. 821, 849. Plaintiff also testified that she

walked at least two miles to the hearing without a break. ld. This evidence is consistent

19

 

with the ME’s opinion that Plaintiff was able to perform the walking requirements of a
light exertional job.

Furthermore, Plaintiff’s daily activities support a light RFC finding with
additional restrictions Courts have found activities such as, cooking, showering,
shopping, and attending medical appointments support an RFC finding of light work. See
Williams v. Colvin, No. 15-CV-4173 (ALC), 2016 WL 3034494, at *7 (S.D.N.Y. May
26, 2016); Browne v. Comm ’r ofSoc. Sec., 131 F. Supp. 3d 89, 101 (S.D.N.Y. 2015);
Sz'mmons v. Colvz'n, No. 13 CIV. 1724 KBF, 2014 WL 104811, at ”‘5 (S.D.N.Y. Jan. 8,
2014). Similarly, though Plaintiff testified that she could not clean heavy furniture or do
laundry, Plaintiff engaged in activities such as cooking, showering, shopping and walking
to her medical appointments Ia’. 45-46, 179-81. These daily activities are consistent with
an RFC finding of performing light work with additional restrictions

Moreover, a Montefiore cardiologist in 2015 noted that Plaintiff was “self-
restricted from an exercise standpoint” and had no restrictions from a cardiovascular
standpoint ld. 851, 1587. Plaintiff s appointment notes also indicate mild symptoms
since, generally, Plaintiff indicated having only occasional and short palpitations
Furthermore, though Plaintiff reported occasional fatigue, she generally denied dizziness
ld. 751, 821, 1312, 1456, 1462, 1473, 1571, 1583. Plaintiffalso stated that in the
instances she experienced irregular heartbeats, they did not “limit her in any way.” Ia'.

7 49. As such, the ALJ appropriately concluded that the ME’s opinion was entitled to
great weight since it was consistent with the evidence of record as a whole. See 20 C.F.R.
§§ 404.1527(0)(4), 416.927(0)(4) (generally, the more consistent a medical opinion is

with the record as a whole, the more weight the opinion is assigned). Therefore, the ALJ

20

 

appropriately afforded Dr. Kundstadt’s opinion great weight. Ia’. 854.

Plaintiff s argument that the ME’s testimony is not supported by the record is
without merit as well. Pl. Br. at 22-23. While Plaintiff contends that the treating source
opinions from Drs Silverman and Hsu deserved more weight, it is the ALJ’s duty to
weigh medical opinions Vez'no, 312 F.3d at 587-88. An impartial medical expert’s
opinion can be afforded greater weight than a treating source opinion SSR 96-6p, 1996
WL 374180, at *4; see also Schz'sler v. Sullivan, 3 F.3d 563, 568 (2d Cir. 1993); Dz`az v.
Shalala, 59 F.3d 307, 313 n.5 (2d Cir. 1995) (opinions of non-examining sources can be
accorded greater weight than those of treating sources); Garcz'a v. Colvz'n, 14 Civ. 4798
(BMC), 2015 WL 4603422, at *6 (E.D.N.Y. July 30, 2015) (“where the medical adviser
who is a specialist in the area gives a medically informed, pointed, and responsive
rebuttal to the treating physicians' conclusions then unless the federal court can find
something obviously lacking in that rebuttal, it is hard to disagree with the ALJ’s
determination to accept it”).

Here, the medical expert directly disputed that there was objective medical
evidence to support the limitations in the treating physician opinions Tr. 949. Plaintiff
argues that cardiac testing is highly technical and cannot be easily interpreted by a
layperson However, this is the reason the ALJ called a ME, specifically a cardiologist, to
testify. The ALJ then appropriately weighed the opinions expressed in that testimony ld.
854.

As a final point, the ALJ properly found at step four that Plaintiff could perform
her past relevant work as a fast food cashier ld. 855. An individual will not be found

disabled if she can return to her past relevant work as she performed it or as it is typically

21

 

performed in the national economy. Jasinski v. Barnhart, 341 F.3d 182 (2d Cir. 2003); 20
C.F.R. §§ 404.1560(b)(2), 416.960(b)(2). The ALJ found that Plaintiff could perform her
past relevant work as a fast food cashier as actually and generally performed, based on
the VE’s testimony. Tr. 855, 945-55. The claimant, not the commissioner, has the burden
of proving she could not perform her prior work at step four. 20 C.F.R. §§ 404.1512(a),
416.912(a); Schauer v. Schweiker, 675 F.2d 55, 59 (2d Cir. 1982); Dulnas v. Schweiker,
712 F. 2d 1545, 1549 (2d Cir. 1983); Parker v. Harrz's, 626 F.2d 225, 231 (2d Cir. 1980).
Plaintiff failed to meet this burden

B. Substantial Evidence Supports the ALJ’s Determinations at Step Five

Plaintiff contends that the ALJ’s step five findings are legally flawed because the
hypothetical presented to the VE did not consider all of her alleged limitations Pl. Br. at
24-25.

The ALJ determined at step five that Plaintiff could perform significant numbers of
other work in the national economy. Tr. 855 -856. Where the hypothetical posed to the
VE is based on an ALJ’s RFC finding, and the RFC finding is supported by substantial
evidence, the hypothetical is proper and the ALJ may rely on the VE’s testimony. See
Mc]nzyre v. Colvin, 158 F.3d 146, 151 (2d Cir. 2014) (ALJ may rely on vocational expert
testimony regarding a hypothetical so long as there is substantial evidence to support the
assumptions therein and they accurately reflect the claimant’s limitations and
capabilities) (citing Dumas, 712 F.2d at 1553-54, and Aal)eufv. Schwez'ker, 649 F. 2d
107, 114 (2d Cir. 1981)).

Here, the ALJ’s hypothetical to the VE properly juxtaposed the ALJ’s substantially

supported RFC finding for a range of light work with the ability to occasionally stoop,

22

 

crouch, kneel, and crawl; never climbing stairs, ramps, ladders, or scaffolds; and limited
to simple, repetitive work. Tr. 848, 954-956. As previously discussed, the RFC finding is
supported by substantial evidence Ia'. 848-854. ln response to the ALJ’s hypothetical, the
VE identified multiple occupations that existed in significant numbers in the national
economy that the hypothetical person could perform. Ia'. 855-856, 956. The VE described
work such as unskilled and light according to the DOT. ld. 956. The ALJ decided
Plaintiff could perform such work based on the RFC finding.

Therefore, the ALJ properly relied on the VE’s opinion in deciding that Plaintiff
could successfully adjust to other work existing in the national economy as an alternative
step five finding. Ia'. 85 5-856. The VE testimony constituted substantial evidence
sufficient to meet the Commissioner’s burden at the fifth step of the process See
Mclnlyre, 158 F.3d at 151-52; Dumas, 712 F. 2d at 1553-54.

III. The ALJ Properly Considered the Medical Opinions in the Record

Plaintiff argues that the case should be remanded because the ALJ did not follow
the “treating physician rule” Pl. Br. at 20-25. However, as discussed above, the ALJ
appropriately considered, weighed, and discussed the opinion evidence from Drs
Silverman and Hsu ld. 853-854. The ALJ gave Dr. Silverman’s opinion little weight
because, though pointing out his treating relationship with Plaintiff, Dr. Silverman’s
opinion was not supported by his own treatment notes or by other evidence of record. Ia’.
853. Dr. Silverman believed that Plaintiff could sit two hours in a workday and
stand/walk less than an hour in a workday. ld. 587. He did not believe Plaintiff could lift
or carry any weight Ia'. This is inconsistent with Dr. Silverman’s own treatment notes,

which indicated that Plaintiff only admitted to mild shortness of breath but tolerated

23

 

thirteen blocks of ambulation. Icl. 821, 853. The Second Circuit has recognized that an
ALJ may afford substantially less weight to a treating source's opinion that is inconsistent
with his examination findings See Woodmancy v. Colvz`n, 577 F. App’x. 72, 75 (2d Cir.
2014) (summary order); Legg v. Colvz`n, 574 F. App’x. 48, 49 (2d Cir. 2014) (summary
order); Cichocki v. Aszrue, 534 F. App’x. 71, 75 (2d Cir. 2013) (summary order)

ln conclusion, the ALJ may weigh the evidence available and make an RFC
determination consistent with the record as a whole, and in this instance, the record as a
whole supports that Plaintiff had the capacity to perform a range of light work with the
additional limitations assessed by the ALJ. See Matta v. Astrue, 508 F. App’x 53, 56 (2d
Cir. 2013) (summary order).

CONCLUSION
For the foregoing reasons, Plaintiff s Motion for Judgment on the Pleadings is

DENIED; Defendant’s Cross Motion for Judgment on the Pleadings is GRANTED; and

the Commissioner’s decision is AFFIRMED.

so oRDERED. £/&_%
Dated: March 29, 2019 nwf/bad 7

HON. ANDREW L. CARTER, JR
New York, New York United States District Judge

24

 

